          Case 2:19-cv-00048-NDF Document 75 Filed 03/30/20 Page 1 of 3




Granite Peak Law, PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
Gregory@GranitePeakLaw.com
(o) (406) 586-0576
Attorneys for Medport, LLC

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., MD,
                                                    CAUSE NO. 19-CV-48-F
        Plaintiff

v.                                                    SUPPLEMTATION OF PLEADINGS
                                                     PURSUANT TO RULE 1.2 COMMENT 7
JOHN H. SCHNEIDER and MEDPORT, LLC,                     OF THE WYOMING RULES OF
                                                         PROFESSIONAL CONDUCT
        Defendants




       Granite Peak Law, PLLC, by and through its counsel Adam H. Owens and Gregory G.

Costanza, hereby informs this Court, pursuant to Rule 1.2, Comment [7], of the Wyoming Rules

of Professional Conduct for Attorneys at Law, that said counsel assisted John H. Schneider, MD,

pursuant to a limited scope representation agreement, in the drafting of the following pleadings in

this matter:

       1) John Schneider’s First Amended Answer and First Amended Counterclaims; and

       2) John Schneider’s Second Amended Answer, Affirmative Defenses, and Second

           Amended Counterclaim.

Rule 1.2, Comment 7 of the Wyoming Rules of Professional Conduct states in full:

              If a lawyer assists in drafting a pleading, the document shall include a
       statement that the document was prepared with the assistance of counsel and shall
       include the name and address of the lawyer who provided the assistance. Such a
       statement does not constitute an entry of appearance or otherwise mean that the



                                            Page 1 of 3
         Case 2:19-cv-00048-NDF Document 75 Filed 03/30/20 Page 2 of 3




       lawyer represents the client in the matter beyond assisting in the preparation of the
       document(s).

        This notice is intended to supplement the aforementioned pleadings consistent with
this comment to Rule 1.2.

Respectfully Submitted this 30th day of March, 2020.

                                     GRANITE PEAK LAW, PLLC

                                             /s/ Adam H. Owens
                                     By:     Adam H. Owens, Esq.
                                             P.O. Box 635
                                             Bozeman, MT 59771
                                             T: 406-585-0576
                                             adam@granitepeaklaw.com

                                             /s/ Gregory G. Costanza
                                     By:     Gregory G. Costanza, Esq., WY 7-5257
                                             P.O. Box 635
                                             Bozeman, MT 59771
                                             T: 406-585-0576
                                             gregory@granitepeaklaw.com

                                     Attorneys for Defendant Medport LLC




                                           Page 2 of 3
         Case 2:19-cv-00048-NDF Document 75 Filed 03/30/20 Page 3 of 3




                                      Certificate of Service

      I hereby certify that on the 30th day of March 2020, a copy of the foregoing
document was served on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.coms
Attorney for Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
Sarah Kellogg
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles

                                                        /s/Gregory G. Costanza


I hereby certify that on the 30th day of March 2020, a copy of the foregoing document was
mailed to the following persons via CorrLinks:

John H. Schneider, Jr.
Reg #64084298
METROPOLITAN CORRECTION CENTER
808 Union St
San Diego, CA 92101

                                                        /s/ Gregory G. Costanza




                                               Page 3 of 3
